SUSAN KAY PILGER RIGGS,           )
                                             )
                 Plaintiff/Appellant,        )
                                             )    Davidson Circuit
                                             )    No. 91D-2188
           VS.                               )
                                             )    Appeal No.
                                             )    01A01-9601-CV-00007
           JAMES LANDRY RIGGS,               )
                                             )
                 Defendant/Appellee.         )


                             IN THE COURT OF APPEALS OF TENNESSEE
 FILED                            MIDDLE SECTION AT NASHVILLE


 November 1, 1996         APPEAL FROM THE DAVIDSON CIRCUIT COURT
                                  AT NASHVILLE, TENNESSEE
 Cecil W. Crowson
Appellate Court Clerk
                              HONORABLE MURIEL ROBINSON, JUDGE


           Fred C.Dance, #7004
           DANCE, DANCE & LANE
           3200 West End Avenue, Suite 101
           Nashville, Tennessee 37203
           ATTORNEY FOR PLAINTIFF/APPELLANT


           David I. Komisar, #9207
           211 Printer’s Alley Building
           Suite 400
           Nashville, Tennessee 37201
           ATTORNEY FOR DEFENDANT/APPELLEE


                                   AFFIRMED AND REMANDED.



                                             HENRY F. TODD
                                             PRESIDING JUDGE, MIDDLE SECTION




           CONCUR:

           SAMUEL L. LEWIS, JUDGE
           BEN H. CANTRELL, JUDGE
SUSAN KAY PILGER RIGGS,                       )
                                              )
       Plaintiff/Appellant,                   )
                                              )      Davidson Circuit
                                              )      No. 91D-2188
VS.                                           )
                                              )      Appeal No.
                                              )      01A01-9601-CV-00007
JAMES LANDRY RIGGS,                           )
                                              )
       Defendant/Appellee.                    )



                                       OPINION



       The plaintiff/wife has appealed from the judgment of the Trial Court declaring the parties

divorced pursuant to T.C.A. § 36-4-129, placing child custody in the wife and awarding child

support. The issues on appeal relate only to support.



       The parties were married on March 15, 1985. One child, a son, was born on May 15,

1985. On June 7, 1991, the wife sued for divorce, praying for the usual relief, and in addition,

enforcement of pendente lite support ordered in a previous divorce suit which was dismissed.



       On July 25, 1991, the Trial Court entered an order containing the following:

                  At the conclusion of the hearing, having considered the
               testimony of the parties and the entire record in the cause,
               the Court finds that an emergency financial situation exists,
               and that the Complainant, Susan Kay Pilger Riggs, and the
               minor child of the parties, Jamie Riggs, are entitled to child
               support and alimony pendente lite pending further orders of
               the Court.

                 The Court finds that the Complainant, Susan Kay Pilger
               Riggs, lacks the present ability to earn income which would
               support herself and the minor child at this time.

                  Accordingly, the Court ORDERS that the Respondent,
               James Landry Riggs, immediately pay the June mortgage
               payment and late fees representing the indebtedness known
               as the first mortgage on the parties’ home place located at
               909 Oak Valley Lane, Nashville, Tennessee. The
               Respondent is further ORDERED to make payment of
               $1,263.00 no later than 5:00 p.m. Monday, July 15, 1991
               to the mortgage company to pay the mortgage payment

                                              -2-
               due for the month of July, 1991, and to pay to Susan Riggs
               the sum of $237.00 for a total July obligation of $1,500.00.
               The Respondent’s obligation to make the mortgage
               payments described hereinabove shall include any late fees
               which may have resulted from the untimely payment of the
               sums due in June and July of 1991.

                 Thereafter, beginning the month of August, the
               Respondent shall and is ORDERED to pay direct to Susan
               Kay Pilger Riggs the sum of $1,500.00 per month. Said
               payment shall be due and payable no later than the 5th day
               of each month and from said payment, Susan Kay Pilger
               Riggs, is ORDERED to pay on a timely basis the first
               mortgage indebtedness and utility charges accruing on the
               parties’ home place.

                 Pending further orders of the Court, and in addition to
               the $1,500.00 cash payable to the Complainant, the
               Respondent shall maintain health insurance coverage on
               Mrs. Riggs and the minor child and pay any and all
               uncovered hospital, medical, doctor or dental expenses
               pending a final hearing in this cause.

                                              ---

                  It is the finding of the Court that all of the payments and
               obligations set out hereinabove are in the nature of support
               of the parties’ minor child and the Complainant. (Emphasis
               supplied.)


        On November 17, 1994, a petition for contempt was filed in this case on behalf of the

wife alleging $36,531.29 delinquency in the $1,500 per month support and failure to provide

insurance as ordered.



        On January 18, 1995, the wife filed an amended complaint for absolute divorce.



        On January 25, 1995, an order was entered by the Trial Court deferring indefinitely

action upon the contempt petition filed November 17, 1994.



        On April 7, 1995, the wife filed an amended petition for contempt alleging specific

unpaid insurance and medical expenses and accumulated unpaid support of $36,531.19, and

praying for sentence for contempt, judgement for arrears, lien, wage assignment and attorneys

fees.

                                              -3-
       On April 12, 1995, the husband moved for reduction of support payments.



       On April 20, 1995, the Trial Court entered an order providing:

                 IT IS THEREFORE ORDERED, ADJUDGED AND
               DECREED that the Amended Petition for Contempt shall
               be dismissed and that no arrearage shall be awarded Wife.
               (Emphasis supplied.)


               The cause was heard on its merits on July 5 & 6, 1995, and, on August 1,

1995, the Trial Court entered an order stating:

                  Upon testimony of the parties, their witnesses, consideration
               of their exhibits and the entire record herein, the court finds as
               follows:

                 This case has been in a state of confusion since 1989. The
               problem is that Mrs. Riggs married Mr. Riggs when he was in
               debt, and her expectations and her demands are unrealistic,
               which is not to say that Mr. Riggs’ are too. But it is not as
               complicated as it seems. This marriage virtually has no assets,
               but it is a marriage of two professional people that can work.
               The court further finds that both are capable of making their
               own way since they are both licensed real estate agents and
               have been that way for some time.

                 The court declares the parties divorced pursuant to
               T.C.A. §36-4-129 in that both parties have grounds for divorce
               against the other.

                 The court further finds that Mrs. Riggs is capable of
               rehabilitation and reestablishing herself in the real estate world.

                  The court finds that there is no evidence that she is
               incapacitated in anyway healthwise, and rehabilitative alimony
               for one year is necessary and that will be payment of $500.00
               plus her TennCare insurance premium each month for 12
               months. The first payment for the alimony and health care
               insurance premium pursuant to this final decree will be due for
               the month of August 1995 and the responsibility for the
               rehabilitative alimony and TennCare insurance will cease with
               the payments due July 1996.

                  It is, therefore, ORDERED, ADJUDGED, and DECREED
               that the parties are declared divorced pursuant to TCA § 36-
               4-129 and each is restored to all the privileges of an unmarried
               person.

                 It is further ORDERED that child support shall be set in the
               amount of $520.00 per month plus the clerk’s lawful
               commission of $26.00 beginning August 5, 1995 by wage
               assignment.

                                              -4-
                  It is further ORDERED that James Riggs will pay
               rehabilitative alimony to Susan Riggs in the amount of
               $500.00 plus her TennCare insurance premium each month for
               12 months. The first payment for the alimony and health care
               insurance premium pursuant to this final decree will be due for
               the month of August 1995 on August 5, 1995 and the five
               hundred dollar alimony payment will be by wage assignment
               and the responsibility for the rehabilitative alimony and Tenn-
               Care insurance will cease with the payments due July 5, 1996.
               After that, any health insurance premium will be the
               responsibility of Mrs. Riggs.

                  It is further ORDERED that James Riggs will be responsible
               for the second mortgage on the property located at 909 Oak
               Valley Lane as alimony which is necessary for the support of
               the wife and the child and will be nondischargeable in
               bankruptcy. Mr. Riggs will pay the second mortgage in a
               timely fashion. (Emphasis supplied.)



       From the foregoing judgment, the wife has appealed and presented five issues.



                                      ISSUE I

                 Did the trial court err in forgiving an arrearage in
               The support payments ordered paid to the Wife?

                                      ISSUE II

                  Did the trial court abuse its discretion in forgiving
               the arrearage in support payments ordered paid to the
               Wife?



       These two issues complain of the single sentence of the June 1, 1995, order quoted

above, which dismissed the amended petition for contempt and denied an award for

arrearage. No other wording of the order indicates a “forgiveness” of court ordered support.



       T.C.A. § 36-5-101(a)(5) does forbid retroactive reduction or “forgiveness” of child

support. However, the wife fails to cite and this Court has been unable to find any concrete

indication in any order of the Trial Court that any child support was retroactively reduced or

forgiven.




                                              -5-
       As indicated above, child support was not awarded separately from “wife support.”

The required payments were designated support for wife and child. The record does not

reflect any designation of any specified part of the “support” as child support. It is therefore

impossible for this Court to ascertain what part of the “support,” if any, was forgiven.



               The varied and confusing relationship of the parties during the extended lapses

in proceedings in this case creates uncertainty as to the reason or reasons why no judgment

was awarded for arrears support. For a part of the time, the wife stipulated that support

payments were received. Other parts of the time lapse were periods when the parties were

living together and the husband was bearing the expenses of the household.



       In its convoluted state, the evidence does not support a judgment for arrears support.



                               ISSUE III - AMOUNT OF ALIMONY



               In its final judgment, quoted above, the Trial Court awarded the wife $500.00

per month rehabilitative alimony and health care insurance for one year only. However, the

same judgment requires the husband to pay a second mortgage “as alimony which is

necessary for the support of the wife and child.” The wife testified that the original amount

of the second mortgage was $30,000, but no evidence is cited or found as to the unpaid

balance or terms of payments. The record leaves considerable uncertainty as to the amount

and duration of alimony.



       Equally uncertain are the facts concerning the needs of the wife, her ability to earn

money and the ability of the husband to pay. The evidence was sharply in conflict, and the

Trial Judge evaluated credibility in reaching conclusions above quoted.




                                               -6-
       Any conflict in the testimony of witnesses requiring a determination of credibility of

witnesses is for the Trial Court and binding on the appellate court unless other real evidence

compels a contrary conclusion. State ex rel Balsinger v. Town of Madisonville, 222 Tenn.
272, 435 S.W.2d 803 (1968). No such real evidence is cited or found to compel a conclusion

contrary to that of the Trial Judge. The evidence does not preponderate otherwise.



       In the state of the record, this Court finds the third issue presents no ground for

reversal.



                       ISSUE IV AND V - CHILD SUPPORT GUIDELINES



       At the conclusion of the trial, the following occurred;

               THE COURT: sofar as the child support is concerned, the
               Court will set the amount of $52 0.00 per month.

               BY MR. JABLONSKI: Your Honor please, and I am sorry
               - - I disagree with his figure. He testified that so far this
               year he had made $34,000.00 including - - or $37,000.00
               including a gift, take that gift out he has made $27,000.00
               and that is based on a $54,000.00 year, I would calculate
               child support at $682.00.

               THE COURT: Okay. I have calculated it and I think
               $520.00 is a more accurate figure. $520.000 per month plus
               the child’s Tenn Care premium, plus all bills not covered
               by the Tenn Care insurance. If you add that up, he will be
               over what you suggested. That takes care of the child.



       It is seen that counsel for the wife computed support due under the guidelines at

$682.00, and the Trial Judge found that $520.00 cash plus heath expenses would amount to

as much as $682.00.



       In order to reverse this finding, evidence is necessary to show the error in the finding.

Such evidence is not cited, and this Court is not under a duty to search the record for uncited




                                              -7-
evidence. Rule 6, Rules of this Court; Alexander v. Tenn. Farmers Mut. Ins. Co., Tenn. App.

1995, 905 S.W.2d 177.



       No reversible error is presented by issues IV and V.



       The judgment of the Trial Court is affirmed. Costs of this appeal are taxed against the

appellant. The cause is remanded to the Trial Court for further necessary proceedings.


                         AFFIRMED AND REMANDED


                                            _______________________________________
                                            HENRY F. TODD
                                            PRESIDING JUDGE, MIDDLE SECTION

CONCUR:

_____________________________________
SAMUEL L. LEWIS, JUDGE

_____________________________________
BEN H. CANTRELL, JUDGE




                                             -8-